COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER WITHDRAWING MEDIATION ORDER



Cause number:          01-17-00551-CV

Style:                 Jacobs Field Services North America, Inc., Jacobs Engineering Group, Inc.,
                       and Jacobs Engineering, Inc. v. Troy Willeford

Date motion filed:     December 19, 2017

Type of Motion:        Objection to Mediation

Party filing motion:   Appellants



       It is ordered that Appellants’ objection to mediation is granted. We withdraw our
Mediation Order dated December 12, 2017. This case will be set for submission at a later date.

Judge's signature: /s/ Russell Lloyd
                   Acting individually



Date: December 21, 2017